Citation Nr: 1530545	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-23 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified during a Board videoconference hearing before the undersigned.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran served in the Republic of Vietnam during the Vietnam Era, was exposed to Agent Orange, and currently has type II diabetes mellitus as a result of such in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).   Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including type II diabetes, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his November 2009 notice of disagreement, September 2011 substantive appeal, and June 2015 Board hearing testimony, the Veteran asserts that, during his period of service in 1972, he was stationed on the USS JOUETT, which docked in Da Nang Harbor in Vietnam.  He further asserted that, in his role as a Ship Serviceman, he resupplied ship stores and picked up mail and medical supplies and that, while docked in Da Nang Harbor, he traveled to the shore in Vietnam to pick up mail and supplies.  

In this case, the Veteran's service connection claim must be granted.  

VA treatment records reflect that the Veteran currently has type II diabetes mellitus.

While the National Personnel Records Center was unable to determine whether the Veteran served in the Republic of Vietnam, it confirmed that he served aboard the JOUETT while it was in the official waters of the Republic of Vietnam numerous times between September 1972 and February 1973.  Also, the Veteran's service personnel records confirm that, while serving on the JOUETT during this period, he served as a Ship Serviceman, which had a related civilian occupation of "Store Manager."  Furthermore, the Veteran has been consistent in his assertion that, while serving on the JOUETT in 1972, the ship docked in Da Nang, at which time he went to ashore to move supplies and mail from the shore to the ship.  Resolving reasonable doubt in the Veteran's favor, the Board finds his statements and testimony credible.  

Thus, the Board finds the evidence as to whether the Veteran served in the Republic of Vietnam during the Vietnam Era to be at least in relative equipoise.   Resolving reasonable doubt in his favor, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era, was exposed to Agent Orange, and currently has type II diabetes mellitus as a result of such in-service herbicide exposure.  Accordingly, service connection for type II diabetes must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


